Response to Arguments
Applicant's arguments filed 21 February 2022 have been fully considered but they are not persuasive.
Applicant argues that copolymer (B) of Miharu does not correspond to the claimed copolymer (b) because copolymer (B) of Miharu is a terpolymer having 3 or more monomers.  Applicant points to page 3, lines 3-6 of the instant specification as defining the term “copolymer” to mean a polymer having only two different types of monomers (Remarks, pages 6-8).  Applicant is correct in that the instant specification states that the term “copolymer” refers to polymers having only two different monomers.  However, instant claims 1 and 3 and  page 5, lines 27-28 state that copolymer (b) comprise “ethylene and at least one of acrylic acid and methacrylic acid” (emphasis added).  This wording means that there can be a copolymer (b) containing ethylene, acrylic acid, and methacrylic acid, i.e. copolymer (b) can contain more than two different monomers.  Furthermore, the use of the open-ended transitional phrase “comprising” implies that other components in the copolymer are not excluded.  See MPEP 2111.03(I).  Therefore, the special meaning assigned to the term “copolymer”, i.e. a polymer having only two different monomers” is not “sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention.”  See MPEP 2111(IV)(A).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783